 



Exhibit 10.1
2008-000024A
FIRST AMENDMENT
PHYSICAL HEALTH INSURANCE CONTRACT
AGREEMENT BETWEEN
Puerto Rico Health Insurance Administration (PRHIA) a public instrumentality of
the Commonwealth of Puerto Rico organized pursuant to Act 72, of September 7,
1993, as amended, hereinafter referred to as the “ADMINISTRATION”, and
represented by it’s Executive Director, Ms. Minerva Rivera González;
And
TRIPLE S, INC., a private corporation duly organized and authorized to do
business under the laws of the Commonwealth of Puerto Rico, with Employer Social
Security Number ###-##-####, hereinafter referred to as “INSURER”, and
represented by its Chief Executive Director, Ms. Socorro Rivas;
Contractor Name
     For the Provision fo Health Insurance coverage to eligible population under
the Government Health Insurance Plan

 



--------------------------------------------------------------------------------



 



WITNESSETH
In consideration of the mutual covenants and agreements hereinafter set forth,
the parties, their respective representatives and successors, agree as follows:
FIRST: The ADMINISTRATION has the responsibility to negotiate contracts with
Managed Care Organizations (INSURER) or Insurance Companies to provide health
insurance coverage to eligible population as certified by Medicaid Program
(MAP) under the Government Health Insurance Plan (GHIP) administered by the
PRHIA and other beneficiaries that meet the requirements Law 72 of September 7,
1993 as amendment.
SECOND: On July 13, 2007 the ADMINISTRATION and Triple-S, Inc. entered into
Contract Number 08-024, for the provision of Health Insurance Coverage to
eligible population in the North and Southwest Region.
THIRD: The contract also established in Appendix C the Premium Rates for the
period of November 1, 2006 to June 30, 2007, which also are the Interim Premium
Rates for the fiscal year beginning July 1, 2007 to June 30, 2008.
Now, therefore the parties agree to amend Appendix C, to incorporate the Final
Premium Rate for the current fiscal year period.
HENCEFORTH: The Appendix C is amended and made part of this Contract as if set
forth fully herein. Al other term and conditions of the contract remains
unchanged. In witness whereof, the parties have duly execute this amendment on
the this _20___day of September, 2007 and affixes below their respective
signature.

     
/s/ Minerva Rivera González
  September 20, 2007
 
   
MINERVA RIVERA GONZÁLEZ, ESQ.
            Date of Signature
Executive Director
            (month/day/year)
Puerto Rico Health Insurance Administration
   
 
   
/s/ Socorro Rivas
  September 20, 2007
 
   
SOCORRO RIVAS
            Date of Signature
President & CEO
             (month/day/year)
Triple S, Inc.
   
 
   
/s/ Luis A. Marini
  September 20, 2007
 
   
LUIS A. MARINI, DMD
             Date of Signature
President & CEO
             (month/day/year)
Triple-C, Inc.
   

2



--------------------------------------------------------------------------------



 



Appendix C
TRIPLE S / TRIPLE C, INC.
HEALTH OPTIONS MANAGEMENT
The monthly premiums for all beneficiaries, including all those who are
sixty-five (65) years and older who are Medicare beneficiaries Part A or Part A
and B those who are sixty-five years and older who are not Medicare recipients
is establish below on a per member per month (pmpm) rate; for the period of
November 1st, 2006 to June 30, 2007.
Monthly Premiums Rates

          Region or Area   Premiums Rates  
South West
  $ 72.00    
North
  $ 73.76  

The monthly premiums for all beneficiaries, including all those who are
sixty-five (65) years and older who are Medicare beneficiaries Part A or Part A
and B those who are sixty-five years and older who are not Medicare recipients
is establish below on a per member per month (pmpm) rate; for the period of July
1st, 2007 to June 30, 2008.
Monthly Premiums Rates

          Region or Area   Premiums Rates  
South West
  $ 78.27    
North
  $ 80.06  

3